DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites where the high-temperature resistant layer is an organic high-temperature resistant layer or “any one of” W, Cr, Zr, Ti, Ni, Mo, Co, and graphite.  However, claim 1 does not recite organic materials and also lists specific alloys and multilayered structures therefore it is unclear how the high-temperature resistant layer can be organic or “any one of” the optional metal materials set forth in the claim.  Further, claim 5 is broader in scope than the disclosed materials.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (KR 20140023744 – machine translation).
Considering claim 1, Yang teaches a composite foil with carrier for printed circuit boards (Paragraph 1).  Figure 1 (reproduced below) depicts where the structure comprises a carrier foil (1), anti-diffusion layer (4), release layer (2)(i.e. a stripping layer), anti-oxidation layer (3), and ultra-thin copper foil (5) (Paragraph 19).  The anti-diffusion layer may be a single metal, alloy, or oxide thereof (Paragraph 27) and may comprise two or more layers (Paragraph 31).  The materials disclosed for the anti-diffusion layer includes alloys of Co-Fe-Cu (i.e. a first and/or second type of metal material) and Co-Mo-P (i.e. a high-temperature resistant layer) (Paragraph 28).

    PNG
    media_image1.png
    284
    461
    media_image1.png
    Greyscale

While not teaching a singular example of the instantly claimed composite metal foil this would have been obvious to one of ordinary skill in the art in view of the teachings of Yang as this is considered a combination of a conventionally known laminate of layers and materials known to afford copper foils for printed circuit boards and one would have had a reasonable expectation of success.
Considering claims 2-4, Yang does not expressly teach the claimed adhesion test value or peel strength, Yang teaches a substantially identical composite copper foil of substantially identical materials as those which are claimed and disclosed and therefore one would reasonably expect the composite foil of Yang to possess the claimed adhesion test level and peel strength as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.
Considering claim 5, Yang teaches where the anti-diffusion layer includes alloys of Co-Mo-P, etc. (Paragraph 28).
Considering claim 9, Yang teaches where the anti-diffusion layer includes alloys of Co-Fe-Cu (Paragraph 28) (i.e. a single-layer alloy structure of the first and second types of metal). 
Considering claim 13, Yang teaches where the release layer (i.e. peeling layer) comprises first, second, and third metals (Paragraph 38) and where these comprise Mo and W for the first metal and two of Fe, Co, and Ni for the second and third metals (Paragraph 40).
Considering claim 14, Yang teaches where the thickness of the ultra-thin copper foil (i.e. metal foil) is 12 µm or less (Paragraph 53) and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claim 17, Yang teaches where the outer surface of the ultra-thin copper foil may be further coated with a chemical resistance treatment, a chromate treatment, a silane coupling treatment, etc. (i.e. a second anti-oxidation layer on the side of the metal foil layer away from the barrier layer) (Paragraph 63).
Response to Arguments
Applicant’s arguments, see remarks, filed 09 September 2022, with respect to 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 1-4, 6, 9, 13-14, and 17 has been withdrawn.  Applicant has amended to claims to provide clarification for the high-temperature materials with the exception of claim 5 as outlined above.
Applicant’s arguments, see arguments pp. 9-11, filed 09 September 2022, with respect to the rejection(s) of claim(s) 1-6, 9, 13-14, and 17 under 35 USC 103 in view of Matsuura have been fully considered and are persuasive.  Matsuura does not teach the combination of the amended first and second type of metal.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yang as outlined above.
Applicant’s remarks regarding references of Miyamoto (p.9) and Yoshioka, Uno, Fujita, and Kohiki (pp. 11-14) are noted.  However, these are not considered germane to the instant Office action as these references are not used in any pending rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784